StocktoN, J.
There was no,misjoinder of parties or causes of action. The defendant Hopkins was made a party as administrator of Thomas W. Hopkins, in order that plaintiff, by ■ *128obtaining a discovery, might establish his right to the debt claimed to be his, and to the secui-ity given for its payment. This discovery having been obtained by the answer of Hopkins, the plaintiff’s right and title to the claim sued upon, as the real party in interest, was established, and he was entitled to the relief prayed for against the defendants, Collins and wife.
The right of the plaintiff to resort to a court of chancery, to obtain a decree for the foreclosure of his mortgage, and for the sale of the mortgaged premises, has been heretofore determined by this court. Kramer v. Rebman, supra.
Judgment reversed.